

EXHIBIT 10.9
Employment Agreement
This Employment Agreement (this “Agreement”) is made and entered into as of the
24th day of January 2014 by and between Glen Smith (hereinafter referred to as
“Employee”) and Signature Office REIT, a Maryland Corporation, hereinafter
referred to as the “Company”).
WHEREAS, the Company desires to employ Employee as the Company’s Chief Financial
Officer and Senior Vice President in accordance with the terms and conditions
herein set forth and Employee is willing to serve as such in accordance with the
terms hereof; and
WHEREAS, Employee acknowledges that the proprietary customer, operations,
financial, investment and business information that have been learned or will be
learned about the business of the Company could be used to harm the interests of
the Company or compete unfairly with the Company and could also be of great
value to the competitors of the Company; and
WHEREAS, Employee further acknowledges that such proprietary customer,
operations, financial, investment and business information have been developed
and will be developed during the course of Employee’s employment with the
Company through the expenditure by Company of substantial effort, time and
money;
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
covenant and agree as follows:
1.Employment and Duties.
The Company agrees to employ Employee as the Chief Financial Officer of the
Company. In his capacity as the Chief Financial Officer of the Company, Employee
shall have the duties, responsibilities and authority commensurate with such
position as are assigned him by the Board of Directors of the Company or its
duly authorized representative (the “Employment”). During the term of this
Agreement, Employee agrees to be a full‑time employee of the Company, and
excluding any periods of vacation or sick leave to which Employee is entitled,
to devote his full exclusive business time, energy and skill to the business of
the Company. During the term of this Agreement, Employee may (i) serve on civic
or charitable boards or committees, and (ii) engage in personal investment
activities (subject to Company compliance rules and regulations), charitable
work and, subject to the prior written consent of the Company, serve on other
corporate boards or engage in other business activity. Employee will not,
however engage in any business or activity that is competitive with the Business
of the Company, or will result in any violation of the Company’s policies or in
a conflict of interest with the Company and the Business of the Company or its
tenants, or materially affect Employee’s ability to perform his duties. Employee
further undertakes to comply with any applicable rules and regulations of or
relating to any statutory or regulatory body within whose jurisdiction any part
of the business of the Company falls. For purposes of this Agreement, the
“Business” means owning, operating and developing commercial real estate
properties and activities relating thereto.

844061

--------------------------------------------------------------------------------



2.Compensation and Benefits.
Employee shall be entitled to the compensation and benefits set forth at Exhibit
“A” to this Agreement. Exhibit “A” may be amended from time to time, such
amended or replacement Exhibit “A” to take effect when signed by the Company and
the Employee.
3.Termination of Employment by Company.
The Company may terminate employment under this Agreement with or without Cause
by delivering a written Notice of Termination (as defined below), provided that,
if Employee is terminated for Cause, Employee’s termination must occur within a
period of ninety (90) days after receipt by the Board of Directors of the
Company of clear notice of an event of Cause at a Board of Directors meeting.
For purposes of this Agreement, “Cause” shall mean that the Employee (a) is
convicted of, or pleads guilty or nolo contendere to, a felony or a crime
involving moral turpitude, whether or not such felony or crime is connected with
the business of the Company; (b) shall, in the reasonable opinion of the Board
of Directors of the Company, have committed a material breach of this Agreement
(provided, that, if such breach is capable of being cured, such breach is not
cured within thirty (30) days of receipt by Employee of reasonably detailed
written notice from the Company describing such breach); (c) shall have
willfully failed to perform assigned duties if, despite being provided written
notice specifying the particulars of such failure, Employee has failed to cure
such failure within 10 days, provided, however, that Employee’s failure to meet
any performance standards or expectations shall not constitute Cause; (d)  shall
have engaged in a breach of fiduciary duty or a willful violation of law in
connection with the Company’s business, or willful misconduct for personal
profit by Employee in connection with the Company’s business or relating to
Employee’s duties hereunder; (e) shall have failed to abide by the Company’s
code of conduct, code of ethics, or other employment or corporate governance
policies; (f) shall have engaged in theft, fraud, embezzlement, or material
dishonesty in connection with Employee’s employment, or intentional
falsification of any employment or Company records; or (g) shall have been
engaged in persistent insobriety.
If the Company terminates Employee’s employment during the term of this
Agreement for Cause, the Employee shall be entitled to receive (i) any unpaid
Base Salary that has accrued through the effective termination date, paid in a
lump sum in cash within thirty (30) days after the effective termination date;
and (ii) within thirty (30) days after the effective termination date, any other
amounts or benefits required to be paid or provided or which Employee is
entitled to receive under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies and in accordance with the
terms thereof, including, but not limited to, any expense reimbursements (the
“Other Benefits”). For the avoidance of doubt, the term “Other Benefits” as used
in this Agreement shall not include any Severance Benefits (as defined below).





‑2‑

--------------------------------------------------------------------------------



If the Company terminates Employee’s employment during the term of this
Agreement without Cause or if Employee terminates his employment during the term
of this Agreement for Good Reason (as defined below) then Employee shall be
entitled to receive the following:
(i) any unpaid Base Salary that has accrued through the effective termination
date, paid in a lump sum in cash within thirty (30) days after the effective
termination date,
(ii) the Other Benefits, within thirty (30) days after the effective termination
date,
(iii) continuation of salary payments at the Base Salary Rate in effect at the
time of termination for a period of twenty-four (24) months following the
effective termination date; provided that, for purposes of this clause (iii),
Employee executes a Release in the form attached hereto as Exhibit “B” and such
Release becomes effective within forty-five (45) days following the effective
termination date (the “Release Execution Period”); and, provided further, that
if the Release Execution Period begins in one taxable year and ends in another
taxable year, such continued salary payments shall not begin until the beginning
of the second taxable year and, in such event, the first installment payment
shall include all amounts of Base Salary that would otherwise have been paid to
Employee during the period beginning on the effective termination date and
ending on the first payment date if no delay had been imposed (the “Severance
Payments”);
(iv) expiration of all restrictions on any outstanding equity awards held by
Employee that expire solely on Employee’s continuous service with the Company,
if any, and immediate vesting in full as of the effective termination date of
any other outstanding equity awards held by Employee that vest solely on
Employee’s continuous service with the Company.
(Subsections (i)-(iv) above, collectively, the “Separation Benefits”).
Any termination by the Company with or without Cause shall be communicated by
Notice of Termination to Employee. A “Notice of Termination” means a written
notice which (a) indicates the specific termination provision in this Agreement
relied upon, (b) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated, and (c) specifies the effective
termination date.
4.Termination of Employment by Employee.
Employee may terminate his employment during the term of this Agreement with or
without Good Reason by delivering written notice of termination to the Company
at least ninety (90) days prior to the desired termination date (the “Notice
Period”); provided, however, that the Notice Period may be reduced by the mutual
agreement of the Employee and the Company. During the Notice Period, the Company
may, in its discretion, relieve Employee of his duties at the Company. If
Employee terminates his employment without Good Reason during the term, the
Employee shall be entitled to receive (i) any unpaid Base Salary that has
accrued through the effective termination date, paid in a lump sum in cash
within thirty (30) days after the effective termination

‑3‑

--------------------------------------------------------------------------------



date; and (ii) within thirty (30) days after the effective termination date, the
Other Benefits.
If Employee terminates his employment for Good Reason during the term, then
Employee shall be entitled to receive the Separation Benefits described above.
For purposes of this Agreement, “Good Reason” shall mean (i) a material
diminution in Employee’s Base Salary; (ii) a material diminution in Employee’s
authority, duties, or responsibilities, provided, however, the Company’s hiring
of a Chief Executive Officer and the modification of Employee’s authority,
duties or responsibilities in connection therewith, shall not constitute a
material diminution of Employee’s authority, duties or responsibilities, so long
as the modified authority, duties or responsibilities are commensurate with the
authority, duties or responsibilities of a Chief Financial Officer; or (iii) the
relocation of the Company’s principal office to a location that is more than
fifty (50) miles from the location of the Company’s principal office on the date
of this Agreement.
A termination by Employee shall not constitute termination for Good Reason
unless (i) Employee shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than thirty (30)
days after the initial occurrence of such event), (ii) the Company has not taken
action to correct, rescind or otherwise cure the circumstances supporting the
termination for Good Reason as set forth in Employee’s notice within thirty (30)
days after the date on which Employee gives such written notice, and (iii)
Employee terminates employment within ninety (90) days after the occurrence of
the event that constitutes Good Reason.
5.Termination of Employment Because of Death or Disability.
Employee’s employment shall be terminated as a result of his death.
If the Company determines in good faith that a Disability (as defined below) of
Employee has occurred during the term of this Agreement, it may give to Employee
written notice of its intention to terminate Employee’s employment. In such
event, Employee’s employment with the Company shall terminate effective on the
30th day after receipt of such written notice by Employee, provided that, within
the thirty (30) days after such receipt, Employee shall not have returned to
full-time performance of Employee’s duties. “Disability” shall mean the
inability of Employee, as reasonably determined by the Board of Directors of the
Company, to perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted for a period of six (6)
consecutive months. At the request of Employee or his personal representative,
the Board of Directors of the Company’s determination that the Disability of
Employee has occurred shall be certified by a physician mutually agreed upon by
Employee, or his personal representative, and the Company.
Upon termination due to death or Disability during the term, Employee, or his
beneficiary or estate, will be entitled to receive (i) any unpaid Base Salary
that has accrued, and any bonuses awarded, through the effective termination
date, paid in a lump sum in cash

‑4‑

--------------------------------------------------------------------------------



within thirty (30) days after the effective termination date; (ii) within thirty
(30) days after the effective termination date, the Other Benefits, provided
that the term Other Benefits as used in this Section shall include, without
limitation, and Employee or Employee’s estate and/or beneficiaries shall be
entitled to receive, benefits under such plans, programs, practices and policies
relating to death, disability, or retirement benefits, if any, as are applicable
to Employee on the date of termination; and any other bonus amount Employee
would have received for the year in which Employee’s termination occurs under
any Company incentive plan if the Employee had not been terminated pursuant to
this Section 5 during such year, paid in a lump sum in cash within thirty (30)
days after the effective termination date (except that with respect to such
bonus amount, if any, payment shall be made at such time as payment would have
been made pursuant to the applicable bonus plan or program); and (iii)
expiration of any restrictions on any outstanding equity awards held by Employee
that expire solely on Employee’s continuous service with the Company, if any,
and immediate vesting in full as of the effective termination date of any other
outstanding equity awards held by Employee that vest solely on Employee’s
continuous service with the Company.
6.Termination of Employment Because of a Change in Control.
If Employee’s employment is terminated without Cause or for Good Reason before
the end of the term of this Agreement and within sixty (60) days prior to a
Change in Control (as defined below) and ending three hundred sixty five (365)
days after such Change in Control, he shall be entitled to receive the
Separation Benefits described above, which shall be paid in a single lump sum
within sixty (60) days following the effective termination date.
“Change in Control” as used in this Agreement shall mean:
(i)any person or entity becoming the beneficial owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
total voting power of all its then outstanding voting securities; or
(ii)a sale of all or substantially all of the assets of the Company in one or a
series of related transactions.
Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company or a change in
the ownership of a substantial portion of the Company's assets under Section
409A.
7.Confidentiality.
Employee agrees that both during the term of his employment and after the
termination of his employment for whatever reason, Employee will not directly or
indirectly use or disclose (except as authorized in writing by the Company or as
necessary for the performance of his employment duties with Company) any
“Confidential Information,” as defined hereafter. The term “Confidential
Information” as used in this Agreement shall mean and include all information,
data and know‑how relating to the business of the

‑5‑

--------------------------------------------------------------------------------



Company that is disclosed to Employee by the Company or known by him as a result
of his relationship with the Company and not generally within the public domain
including, but not limited to, all intellectual property and proprietary
research developed by and/or known to Employee during his employment with the
Company. The term “Confidential Information” does not include information that
has become generally available to the public by act of one who has the right to
disclose such information through presentation or otherwise without violating
any right of the Company, or the client to which such information pertains.
Confidential Information subject to this Agreement includes, but is not limited
to, trade secrets.
8.Right to Material; Return of Material.
Employee agrees that all records, files, memoranda, data in machine readable
form, reports, fee lists, customer lists, drawings, plans, sketches, documents
and the like relating to the business of the Company, including, but not limited
to, all intellectual property and proprietary research which Employee shall use,
develop or come in contact with, in the course of or as the result of his
employment with the Company shall remain the sole property or the Company.
Upon termination of Employee’s employment with the Company for any reason or, on
request, at any time, Employee will deliver promptly to Company all materials,
documents, plans, records, notes, drawings, designs or papers and any copies
thereof in Employee’s possession or control relating in any way to the business
of the Company, which at all times shall be the property of the Company.
9.Work for Hire Acknowledgement Assignment.
Employee acknowledges that all of Employee’s work on and contributions to the
business of the Company, including, without limitation, any and all investment
models, processes, and methodology or any other contribution to such business
(such as designs, artwork and other expressions in any tangible medium)
(collectively, the “Works”) are within the scope of Employee’s employment and
are a part of the services, duties and responsibilities of Employee. All of
Employee’s work on and contributions to the Works will be rendered and made by
Employee for, at the instigation of, and under the overall direction of the
Company, and all of Employee’s said work and contributions, as well as the
Works, are and at all times shall be regarded as “work for hire” as that term is
used in the United States Copyright Laws. Without curtailing or limiting this
acknowledgement, Employee hereby assigns, grants and delivers exclusively to the
Company all rights, titles and interests in and to any such Works, and all
copies and versions, including all copyrights and renewals. Employee will
execute and deliver to Company, or its successors and assigns, such other and
further assignments, instruments and documents as Company from Time to Time
reasonably may request for the purpose of establishing, evidencing and enforcing
or defending its complete, exclusive perpetual and worldwide ownership of all
rights, titles and copyrights in and to the Works and Employee here constitutes
and appoints Company as its agent and attorney‑in‑fact, with full power of
substitution to execute and deliver such assignments, instruments or documents
as

‑6‑

--------------------------------------------------------------------------------



Employee may fail or refuse to execute and deliver, this power and agency being
coupled with an interest and being irrevocable.
10.No Solicitation.
Except as may be agreed in writing by the parties hereto, Employee shall not at
any time during his employment and for a period of one (1) year after the
termination of his employment for any reason, directly or indirectly solicit any
person employed by the Company to leave the employ of the Company.
Moreover, during his employment and for a period of one (1) year after the
termination of his employment for any reason, Employee shall not solicit or
attempt to solicit any of the Company’s tenants with whom Employee had material
contact during his employment for the purpose of providing services or products
that are the same or similar to those provided by the Company.
11.Non‑Compete.
During his employment and for a period of one (1) year following the termination
of his employment for any reason, Employee shall not in the geographic territory
of the United States, either directly or indirectly, on his own behalf or in the
service of or on behalf of others, perform duties and responsibilities that are
the same as or substantially similar to those he performed for the Company
within two years prior to the termination of his employment for any entity
engaged in the Business of the Company without prior written consent of the
Board of Directors of the Company; provided, however, that if Employee’s
employment terminates due to (i) termination by the Company with or without
Cause, (ii) termination by Employee for Good Reason, (iii) termination because
of a Change of Control either by the Company with or without Cause or by
Employee for Good Reason, or (iv) after the term of this Agreement (including
any renewal term), then the provisions of this Section 11 shall not apply.
12.Relief.
The parties acknowledge that a breach or threat to breach any of the terms of
Sections 7 – 11 of this Agreement by Employee would result in material and
irreparable damage and injury to the Company and that it would be difficult or
impossible to establish the full monetary value of such damage. Therefore, the
Company shall be entitled to injunctive relief by a court of appropriate
jurisdiction in the event of the other party’s breach or threatened breach of
any of the terms contained in this Agreement. In the event of litigation
relating to this Agreement, the prevailing party shall be entitled to recover
its or his reasonable attorneys’ fees and costs of litigation, in addition to
all other remedies available at law or in equity. If Employee is awarded the
right to recover his reasonable attorneys’ fees and costs of litigation under
this Section 12, the reimbursement of attorneys’ fees and costs of litigation
shall be made within ten (10) business days following the date on which such
rights are established.

‑7‑

--------------------------------------------------------------------------------



13.Assignments.
The terms and provision of this Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, and upon Employee and
his heirs and personal representatives.
14.Applicable Law.
This Agreement has been entered into and shall be governed by and construed
under the internal laws of the State of Georgia. Any and all claims arising out
of or related to this Agreement shall be commenced and maintained only in a
state or federal court of competent jurisdiction located in the State of
Georgia. Employee consents and submits to the exclusive personal jurisdiction of
and venue in such courts and irrevocably waives (a) any objection which Employee
may have at any time to the venue of any suit, action or proceeding arising out
of or relating to the Agreement if brought in any such court; (b) any claim that
such suit, action or proceeding is brought in an inconvenient forum; and (c) the
right to object, with respect to such suit, action or proceeding brought in any
such court, that such court does not have jurisdiction over the parties.
15.Notice.
Any notice required or permitted to be given pursuant to this Agreement shall be
deemed sufficiently given when delivered in person or when deposited in the
United States mail or by Federal Express or similar overnight delivery service
or by other mutually agreed upon delivery addressed as follows:
If to Employee:    Glen Smith
3930 River Hollow Run
Duluth GA, 30096


If to the Company:    Signature Office REIT
6200 The Corners Parkway
Norcross, GA 30092
Attention:    Chairman of the Board of Directors


16.Term.
The term of this Agreement and of Employee’s employment by the Company shall be
three (3) years, and commence on the date hereof and shall continue from the
date hereof through December 31, 2016; provided, however, that the term may be
extended for one (1) additional year by the Company providing written notice to
the Employee no later than January 1, 2016 of the Company’s election to so
extend the term and by the Employee providing written notice of acceptance of
the one (1) year extension to the Company within sixty (60) days of Employee’s
receipt of the Company’s written notice to so extend the term. If the Company
does not elect to extend the term and Employee’s employment terminates upon the
expiration of the term or thereafter, Employee shall be entitled to such
severance benefits as Employee would be entitled to under the Company’s
Severance Plan in effect either as of the date of this Agreement or as of the

‑8‑

--------------------------------------------------------------------------------



date of the termination of Employee’s employment, whichever is greater. If the
Company elects to extend the term but the Employee does not accept the
extension, and Employee terminates his employment upon the expiration of the
term or thereafter, Employee shall not be entitled to severance benefits. Except
as otherwise provided above, Paragraphs 3 through 15, 17, 18, 19, 20, 22 and 23
shall survive termination of this Agreement and any termination of Employee’s
employment hereunder and shall remain in full force and effect.
17.Non‑Waiver.
The failure of Company to insist upon strict performance of the terms of this
Agreement or to exercise any option herein shall not be construed as a waiver or
relinquishment for the future or such term or option, but that the same shall
continue in full force and effect.
18.Interpretation; Severability of Invalid Provisions.
All rights and restrictions contained in this Agreement may be exercised and
shall be applicable and binding only to the extent that they do not violate any
applicable laws and are intended to be limited to the extent necessary so that
they will not render this Agreement illegal, invalid or unenforceable. If any
term of this Agreement shall be held to be illegal, invalid or unenforceable by
a court of competent jurisdiction, the remaining terms shall remain in full
force and effect. The provisions of this Agreement do not in any way limit or
abridge the Company’s rights under the laws of unfair competition, trade secret,
copyright, patent trademark, or any other applicable law(s) all of which are in
addition to and cumulative of Company’s rights under this Agreement. The
existence of any claim by Employee against the Company, whether predicted on
this Agreement or otherwise, shall not constitute a defense to enforcement by
the Company of any or all of such provision or covenants.
19.
Full Settlement; No Mitigation.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Employee or others. In no event shall Employee be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Employee under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not Employee obtains other
employment.
20.
Indemnification.

The Company shall indemnify Employee for liabilities incurred by him while
acting in good faith in his capacity as a director or an officer to the fullest
extent provided for any other officer or director of the Company. To the extent
the Company maintains director and officer liability insurance, such insurance
shall cover Employee to the same extent as any other officer or director of the
Company. The Company’s obligations under this Section shall survive any
termination of this Agreement and Employee’s employment hereunder.

‑9‑

--------------------------------------------------------------------------------



21.
Damages for Breach of Contract.

In the event of any contest arising under or in connection with this Agreement,
the parties agree that Employee shall not be required to wait until the
expiration of the term of this Agreement to sue for breach of this Agreement,
and if Employee proves such breach, the Company shall pay Employee damages to
which Employee is entitled, including, but not limited to, the Base Salary and
other compensation owed to Employee under this Agreement through the end of the
Term of this Agreement.
22.
Non-exclusivity of Rights.

Nothing in this Agreement shall prevent or limit Employee’s continuing or future
participation in any employee benefit plan, program, policy or practice provided
by the Company and for which Employee may qualify, except as specifically
provided herein. Amounts that are vested benefits or which Employee is otherwise
entitled to receive under any plan, policy, practice or program of the Company
or any of its affiliated companies at or subsequent to the effective termination
date shall be payable in accordance with such plan, policy, practice or program
except as explicitly modified by this Agreement.
23.Section 409A.
This Agreement is intended to comply with Section 409A of the Code (“Section
409A”) or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments. In no event shall Employee, directly or indirectly, designate the
calendar year of payment. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirements that (i) any reimbursement is for expenses
incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense

‑10‑

--------------------------------------------------------------------------------



will be made on or before the last day of the calendar year following the year
in which the expense is incurred and (iv) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to Employee in connection with his termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and Employee is determined to be a "specified employee" as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the effective date of termination (the "Specified Employee Payment Date").
The aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to Employee in a lump sum on the
Specified Employee Payment Date and, thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule; provided,
however, that if Employee dies during the postponement period prior to the
payment of any postponed amount, such amount shall be paid to the personal
representative of Employee’s estate within sixty (60) days after the date of
Employee’s death.
24.Entire Agreement.
This Agreement, including Exhibits A and B which are incorporated herein,
constitutes the entire agreement between the Company and Employee with respect
to the subject matter, and supersedes any prior agreements or understanding with
respect to the subject matter.
25.Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and same instrument.
[Signatures on following page.]

‑11‑

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement under seal as
of the day and year first above written.
“Company”
Signature Office REIT
By: /s/ Frank M. Bishop    


Title: Chairman of the Board    




“Employee”


/s/ Glen F. Smith    
Glen Smith







‑12‑

--------------------------------------------------------------------------------



Exhibit “A”
to Agreement between
SIGNATURE OFFICE REIT
and
Glen Smith
1.
Base Salary: As base compensation for the services of Employee, the Company
shall pay Employee $300,000 per annum, subject to withholdings pursuant to
applicable law or regulation and payable in periodic installments in accordance
with the Company's customary payroll practices, but no less frequently than
monthly. This amount shall be known as the Base Rate, Base Salary or Base Salary
Rate. The Board of Directors of the Company shall review Employee’s Base Salary
annually and may increase or, but only with Employee’s written consent, decrease
Employee’s Base Salary from year to year. Such adjusted salary then shall become
Employee’s Base Salary for purposes of this Agreement.

2.
Special Discretionary Bonus: In its sole discretion, the Board of Directors may
cause the Company to pay Employee a $50,000 cash bonus at the end of each year
of the term of this Agreement, if it determines that Employee has shown
exceptional leadership during the transition of the Company to self-management
and has worked with the Board of Directors in a positive way so as to maximize
shareholder value. If such bonus is awarded, it will be payable as determined in
the final quarter of each year of the term of this Agreement, and shall be
payable in a lump sum payment, subject to withholdings for federal, state, local
and all employment taxes.

3.
Incentive Program: Employee shall be entitled to participate in the incentive
programs developed by the Company in accordance with the terms of such programs
as determined by the Board of Directors of the Company from time to time.

4.
Employee Benefits: Employee shall be entitled to participate in all Company
employee benefit programs maintained by the Company on the same basis as all
other eligible employees.

5.
Additional Benefits: To the extent any other executive or similarly-situated
employee of the Company is entitled to participate in any other benefit plans or
programs maintained by the Company for its employees, Employee shall be entitled
to participate in such plans or programs in accordance with the terms of such
plans and programs and at such levels as are commensurate with Employee’s
position with the Company as determined by the Board of Directors.

6.
Prior Service: Employee’s prior service with Wells Real Estate Funds shall count
as credited service for purposes of calculating benefits under any Company
benefit plan and/or any benefits described in this Agreement. The Company will
not be responsible for any accrued but unused PTO or other benefits provided to
Employee by Wells Real Estate Funds.


A‑1

--------------------------------------------------------------------------------



7.
Vacation: Employee is entitled to the maximum amount of paid vacation days per
calendar year allowed by the Company’s policies and practices as well as all
holidays observed by the Company; provided, however, that nothing herein shall
limit the ability of the Company to amend, modify or terminate any such policies
and practices at any time and from time to time.

8.
Quarterly Evaluations: In order that there is a clear understanding of the
duties required and assigned to Employee, and the actions necessary in his
position, Employee shall undergo written and an in‑person Quarterly Employee
Evaluation with the Compensation Committee of the Board of Directors. Such
evaluations shall be held on dates mutually agreeable to the Company and
Employee after the end of each quarter and Employee shall be responsible for
notifying the Chairman of the Compensation Committee within two weeks after the
end of each such quarter if a Quarterly Evaluation has not yet been scheduled.

9.
Miscellaneous Provisions: Employee acknowledges that the performance of his
duties may require travel. The Company agrees to reimburse Employee for all
reasonable expenses incurred by him on behalf of the Company in accordance with
the Company’s expense policies as the same may be modified from time to time.








A‑2

--------------------------------------------------------------------------------



Exhibit B
Release of Claims
This Release of Claims (“Agreement”) is made by and between Signature Office
REIT (“the Company”) and Glen Smith.
WHEREAS, you have agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Employment Agreement by and between
Company and you;
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and you agree as follows:
1.Termination Date. This means the last day of your employment with Company.
2.Acknowledgement of Payment of Wages. You acknowledge that Company has paid you
all accrued wages, salary, bonuses, vacation pay and any similar payment due and
owing, but not forfeited according to the terms of the vacation policy or plan,
with the exception of the payments and benefits owed to you under the Employment
Agreement.
3.Confidential Information. You hereby acknowledge that you are bound by all
confidentiality agreements that you entered into with the Company (which
agreements are incorporated herein by this reference), that as a result of your
employment you have had access to the Confidential Information (as defined in
such agreement(s)), that you will hold all such Confidential Information in
strictest confidence and that you may not make any use of such Confidential
Information on behalf of any third party. You further confirm that within five
business days following the Termination Date you will deliver to Company all
documents and data of any nature containing or pertaining to such Confidential
Information and that you will not take with you any such documents or data or
any reproduction thereof.
4.Release and Waiver of All Claims. You waive any limitation on this release
under the laws which provide that a general release does not extend to claims
which a person does not know or suspect to exist in his favor at the time of
executing the release which, if known, must have materially affected his/her
decision to grant the release. In consideration of the benefits provided in this
Agreement, you release Company, and any and all past, current and future parent,
subsidiary, related and affiliated companies, predecessors and successors
thereto, as well as their officers, directors, shareholders, agents, employees,
affiliates, representatives, attorneys, insurers, successors and assigns, from
any and all claims, liability, damages or causes of action whatsoever, whether
known or unknown, which exist or may in the future exist arising from or
relating to events, acts or omissions on or before the Effective Date of this
Agreement, other than those rights which as a matter of law cannot be waived.
You understand and acknowledge that this release includes, but is not limited to
any claim for reinstatement, re-employment, damages, attorney fees, stock
options, bonuses or additional compensation in any form, and any claim,
including but not limited to those arising under tort, contract and local, state
or federal statute, including but not limited to Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Post Civil War Civil Rights Act
(42 U.S.C. 1981-88), the Equal Pay Act, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Vietnam Era Veterans Readjustment
Assistance Act, the Fair Labor Standards Act, the Family Medical Leave Act of

B‑1

--------------------------------------------------------------------------------



1993, the Uniformed Services Employment and Re-Employment Rights Act, the
Employee Retirement Income Security Act of 1974, and the civil rights,
employment, and labor laws of any state and any regulation under such
authorities relating to your employment or association with Company or the
termination of that relationship.
You also acknowledge that you are waiving and releasing any rights you may have
under the Age Discrimination in Employment Act (ADEA) and that this waiver and
release is knowing and voluntary. You acknowledge that (1) you have been, and
hereby are, advised in writing to consult with an attorney prior to executing
this Agreement; (2) as consideration for executing this Agreement, you have
received additional benefits and consideration of value to which you would
otherwise not be entitled; (3) by signing this Agreement, you will not waive
rights or claims under the Act which may arise after the execution of this
Agreement; and (4) you have twenty‑one (21) calendar days within which to
consider this Agreement and in the event you sign the Agreement prior to 21
days, you do so voluntarily. Once you have accepted the terms of this Agreement,
you will have an additional seven (7) calendar days in which to revoke such
acceptance. To revoke, you must send a written statement of revocation to the
Vice President of Human Resources. If you revoke within seven (7) days, you will
receive no benefits under this Agreement. In the event you do not exercise your
right to revoke this Agreement, the Agreement shall become effective on the date
immediately following the seven‑day (7) waiting period described above.
This release does not waive any rights you may have under any directors and
officers insurance or indemnity provision, agreement or policy in effect as of
the Termination Date, nor does it affect vested rights you may have under any
equity-based compensation plan, retirement plan, 401(k) plan or other benefits
plan.
5.No Pending or Future Lawsuits. You represent that you have no lawsuits,
claims, or actions pending in your name or on behalf of any other person or
entity, against Company or any other person or entity referred to herein.
6.Non‑Disparagement. You and the Company agree that neither party will, whether
orally or in writing, make any disparaging statements or comments about the
other party, except the Company and Employee may disclose the basis of
termination to the extent the Company or Employee determine that such disclosure
is necessary or appropriate to comply with applicable law or regulations or to
preserve any contractual or other rights. This provision shall apply to the
Company’s products and services, business, technologies, market position,
agents, representatives, directors, officers, shareholders, attorneys,
employees, vendors, affiliates, successors or assigns, or any person acting by,
through, under or in concert with any of them.
7.Additional Terms
A.Legal and Equitable Remedies. You agree that the Company shall have the right
to enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights or
remedies the Company may have at law or in equity for breach of this Agreement.
B.Attorney’s Fees. If any action at law or in equity is brought to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover from
the other party its reasonable attorneys’ fees, costs and expenses at trial or
arbitration and any appeal therefrom, in addition to any

B‑2

--------------------------------------------------------------------------------



other relief to which such prevailing party may be entitled. This provision
shall not apply to claims under the Age Discrimination in Employment Act in
which case fees shall be governed by federal law.
C.Non-Disclosure. You agree to keep the contents, terms and conditions of this
Agreement confidential; provided, however that you may disclose this Agreement
with your spouse, attorneys, and accountants, or pursuant to subpoena or court
order or as otherwise required by law. Any breach of this non‑disclosure
paragraph is a material breach of this Agreement.
D.No Admission of Liability. This Agreement is not, and the parties shall not
represent or construe this Agreement, as an admission or evidence of any
wrongdoing or liability on the part of the Company, its officers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors or
assigns. Neither party shall attempt to admit this Agreement into evidence for
any purpose in any proceeding except in a proceeding to construe or enforce the
terms of this Agreement.
E.Entire Agreement. This Agreement, along with the Employment Agreement (which
remains in full force and effect with respect to Employee’s post-employment
obligations), with the Company constitute the entire agreement between you and
the Company with respect to your separation from the Company and supersedes all
prior negotiations and agreements, whether written or oral, relating to its
subject matter.
F.Modification/Successors. This Agreement may not be altered, amended, modified,
or otherwise changed in any respect except by another written agreement that
specifically refers to this Agreement, and that is duly executed by you and an
authorized representative of the Company and that is approved by the
Compensation Committee of the Board of Directors of the Company. This Agreement
shall be binding upon your heirs, executors, administrators and other legal
representatives and may be assigned and enforced by the Company, its successors
and assigns.
G.Severability. The provisions of this Agreement are severable. If any provision
of this Agreement or its application is held invalid, the invalidity shall not
affect other obligations, provisions, or applications of this Agreement that can
be given effect without the invalid obligations, provisions, or applications.
H.Waiver. The failure of either party to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this agreement or of the right to demand strict
performance in the future.
I.Governing Law and Jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Georgia. The exclusive
jurisdiction for any action to interpret or enforce this Agreement shall be the
State of Georgia.
J.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
same instrument.



B‑3

--------------------------------------------------------------------------------



K.Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part of the Parties hereto, with
the full intent of releasing all claims. You acknowledge that:
a.You have read this Agreement;
b.You understand the terms and consequences of this Agreement and the releases
it contains;
c.You have been advised to consult with an attorney prior to executing this
Agreement;
d.You knowingly and voluntarily agree to all the terms in this Agreement; and
e.You knowingly and voluntarily intend to be bound by this Agreement.
Sign:


    
Dated:


Signature Office REIT
By


    
Dated:









B‑4